Citation Nr: 1736829	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-367 83A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine ("back disability").  


REPRESENTATION

Veteran represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active military service from September 1984 to September 1987.  

This claim comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2011.  

This claim was remanded by the Board in March 2012.  No further action necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was previously represented by the law firm of Jan Dils, Attorneys at Law, LC.  However, in January 2016 the Veteran appointed The American Legion as his representative before the Board.  


FINDINGS OF FACT

The Veteran's back disability is manifested by subjective complaints of pain on physical activity, to include sitting, standing, lifting heavy objects as well as back stiffness, spasm, weakness, and decreased range of motion.  There was objective evidence of limitation of motion with forward flexion to 40 degrees.  There was no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for a back disability are not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, General Rating Formula for Diseases and Injuries of the Spine (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's back disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 pertaining to degenerative arthritis of the spine.  The Veteran asserts a higher evaluation is warranted for his back disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis warrants a 20 percent evaluation.  

The Notes (1), (5) and (6) associated with the General Ratings Formula for Diseases and Injuries of the Spine are incorporated by reference from the section above, with the following additions below. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  The normal range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

In July 2007, the Veteran had his initial back examination at the VA for purposes of service connection.  Upon examination it was reported by the examiner that his gait was antalgic.  He limped when he walked.  He could not walk on his heels or toes.  He also could not perform tandem walking.  On inspection, he had flat lumbar lordosis.  On palpation there was no tenderness, muscle spasm, or muscle weakness.  He had forward flexion to 50 degrees; extension to 55 degrees; bilateral flexion to 30 degrees; bilateral rotation to 30 degrees; and repetitive testing did not change his range of motion.  There was dystrophy or atrophy; sensory was intact to pain, light touch, and vibration in both lower extremities.  His muscle strength was normal as well as his straight leg testing.  There was no objective evidence of tenderness, muscle spasms or weakness.  

In July 2009, the Veteran presented at the VA for a back examination.  At that time his diagnosis of degenerative disc disease of the lumbosacral spine was continued.  He subjectively reported low back pain with stiffness, which had progressively worsened.  His back pain was in the mid to lower spine area with distribution to both legs, and this severe pain lasted all day long.  He denied physician prescribed bed rest during the previous 12 months.  His pain was aggravated with bending, lifting, carrying, as well as moving heavy objects.  He reported lower back stiffness, spasm, weakness, decreased motion, as well as numbness and paresthesias in both legs.  He denied bladder or bowel functional impairments.  He ambulated with a wheelchair, but did not use canes, crutches or walker.  After examining the Veteran, the examiner noted that he had mild tenderness without any evidence of paraspinous muscle spasm, atrophy, and weakness.  The Veteran had flat lumbar lordosis.  His forward flexion was to 35 degrees, both active and passive with pain starting at 25 degrees and ending at 35 degrees.  Extension was from 0 to 20 degrees.  Bilateral flexion was from 0 to 25 degrees both on active and passive with discomfort at the endpoint.  Repetitive motion testing did not change his range of motion.  

The Veteran had objective evidence of painful motion with tenderness without any evidence of spasm, weakness, atrophy, and guarding.  Sensory was intact to pain, light touch, vibration, and temperature to both his lower extremities.  Muscle strength was normal, no evidence of muscle atrophy and his straight leg test was positive bilaterally.  

In October 2012 the Veteran had another VA examination to determine the severity of his back disability.  His diagnosis of degenerative disc disease was continued.  At this examination, the Veteran reported a shooting pain that started in his back and went down his legs.  He denied flare-ups and stated that he has constant pain daily.  Upon examination, he had forward flexion to 40 degrees; extension to 10 degrees; lateral rotation to 25 degrees; and bilateral flexion to 25 degrees.  There was no change in range of motion after repetitive testing.  Function loss of limitation of motion, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, and difficulty sitting, standing or weight bearing was reported on examination.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the back.  There was no objective evidence of guarding or muscle spasms, and his muscle strength was normal without atrophy.  The Veteran reported that he occasionally used a wheelchair, and regularly used a brace and cane.  There were no other pertinent finding found upon examination.  

Lastly, a review of the Veteran's treatment records from various VA facilities from January 2007 to December 2015, does not reveal evidence that the Veteran's back disability caused him to have forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation in order to warrant the next higher evaluation.  His treatment notes to reveal constant complaints of back pain.  He has been to the pain management center at the VA, most recently in August 2011.  At that time the VA physician stated that the Veteran's MRI findings done on 4/9/2010, certainly explain his symptoms, particularly the radiating pain down the right leg with cutaneous allodynia is the etiology of his pain, and consideration of comprehensive pain management including epidural steroid injection and such would have been appropriate.  If this type of intervention did not give relief, certainly consideration and evaluation by spine surgery would have been appropriate.  To date, there is no evidence that the Veteran has undergone surgery for his back pain.  

While the Board is sympathetic to the Veteran's complaints of constant back pain, there is insufficient evidence to warrant an increased evaluation at this time.  At most the Veteran's range of motion for forward flexion was limited to 35 degrees when factoring the effect of pain during the entire period on appeal.  He does not show any objective evidence of guarding or muscle spasms.  He does have pain on motion, specifically on flexion and extension but not at any levels which would warrant an increase.  In addition, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the thoracolumbar spine to less than 30 degrees of flexion and does not therefore serve as a basis for an evaluation in excess of 20 percent for manifestations of his back disability.

In order for the Veteran to reach a 40 percent rating, objective medical evidence showing that he either has forward flexion of the spine to 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine.  To date, there are no findings in the Veteran's records showing this evidence.  The Board finds that the Veteran's disability fits squarely within the 20 percent evaluation criteria.  

In March 2009, the Veteran was awarded a separate rating of 20 percent for right lower extremity radiculopathy.  The Veteran has not appealed the evaluation assigned or the effective date of the award.  Thus, as symptomatology associated with the right lower extremity radiculopathy is already contemplated by a separate rating, and therefore, it is not for consideration in this decision.  Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability related to the thoracolumbar spine that would warrant such an evaluation.

The preponderance of the evidence is therefore against an initial rating in excess of 20 percent for his service-connected back disability under the range of motion-based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.

As a final note, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  
Additional Considerations

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects the notion that the symptoms and effects of the Veteran's back disability, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, pain on motion, constant pain, reduced functionality and limitation of motion due to pain.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in March 2012 for additional development.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a back disability is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


